Title: To Benjamin Franklin from Le Maire, 22 September 1778
From: Le Maire de Gimel, Jacques
To: Franklin, Benjamin


Monsieur
Nantes le 22 Septembre 1778.
Je sens que je vous fatigue, j’en suis réellement confus; mais la cruelle position ou je me trouve fait que j’ai recours à vous pour vous prier de me faire toucher six cents livres, ainsi que j’ai eu l’honneur de vous le marquer dans mes précédentes.
M. Lee vient de me marquer qu’il n’étoit point à son pouvoir de fournir à mes depenses pour suivre mes opérations comme vous le verrez par la copie de sa lettre que je prens la liberté de vous envoyer; je dois déja ici quatre à cinq cens livres, je voudrois, Monsieur que ma fortune repondît à mes bonnes intentions, je ne vous importunerois point. Vous trouverez également ci inclus la reponse que je fais à Mr. Lee ainsi que la copie du projet et prospectus de L’armement du Navire que je propose pour transporter tous les objets en Virginie, je vous envoie aussi la copie de la quittance des ouvriers que j’ai payés avec les fonds que j’ai touchés de M. Schweighauser de la part de Mr. Lee.
Veuillez, Monsieur, preter toute votre attention à tous mes chefs de demande, votre belle âme ne pourra se refuser à la Solicitation d’un homme honnête qui n’a que pour but de bien remplir sa mission pour repondre à la confiance que le gouvernement de Virginie a bien voulu lui accorder. Si vous ne daignez venir à mon secours et que Le projet d’armement ne s’execute pas je crains que tout ne tombe entre les mains des Ennemis.
Tout mon Espoir est entierement en Vous, persuadé que vous voudrez bien y prendre le plus vif interet, vous supliant de m’honorer d’un mot de reponse et penétré de ce Sentiment, j’ose toujours me dire avec le plus profond respect Monsieur Votre très humble et très obeissant Serviteur
Le Maire
Monsieur franquelin Ecuyer à Passy.
 
Endorsed: Capt. Lemaire
Notation: Nantes 22. 7bre 1778
